HUNTINGTON ASSET SERVICES, INC. 2960 N. Meridian St., Suite 300 Indianapolis, IN 46208 October 20, 2011 EDGARCORRESPONDENCE Linda B. Stirling, Esq. U.S. Securities and Exchange Commission 450 5th Street, NW, 5-6 Washington, DC20549 Re:Unified Series Trust (SEC File Nos. 811-21237 and 333-100654) Dear Ms. Stirling: We are enclosing Post-Effective Amendment No. 199 (“PEA No. 199”) to the registration statement on Form N-1A of Unified Series Trust seeking registration of two new series, the 1492 Small Cap Growth Fund and the 1492 Small Cap Value Fund (the “Funds”). Except for the following sections, the Funds’ prospectus and SAI conform to those used by each other series of the Trust.Pursuant to Release No. IC-13768, we respectfully request that the SEC staff selectively review only those sections that materially differ from the prospectus and SAI on file with the staff, as follows: Summary and Statutory Prospectus Principal Investment Strategies and Risks Risk/Return Summary Fees and Expenses of the Fund Management of the Funds Portfolio Managers SAI Investment Policies, Strategies and Associated Risks Investment Limitations Investment Manager Portfolio Managers We look forward to receiving your comments.Please call Dee Anne Sjögren at (314) 552-6295 if you have any questions regarding the new Funds. Sincerely, /s/ Carol J. Highsmith Carol J. Highsmith Vice President
